DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application to 16/872,411 filed on 5/12/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020, 7/31/20, 2/23/21 and 3/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori (US 9,802,562) in view of Kawamura (US 2006/0087267).

Regarding claim 1, Yasunori teaches:
 A wiper drive circuit configured to control driving of a wiper motor (Fig. 4 wiper motor 7) having a first terminal (power line 14 connected to a first terminal of the motor), a second terminal (power line 6 connected to a second terminal of the motor), based on power supply from a first battery and second battery provided separately from each other (power supply from batteries 1, 2) in a vehicle (abstract: automotive, thus vehicle), comprising: 
a first control switch (control switch t1, relay 5) controlling connection and disconnection between the first 30battery and the first terminal (col. 8 ll. 15- 19: load 7, i.e. wiper motor, supplied with power from the main battery via t1, relay 5 and Fig. 4 shows contact t1 of relay 5 controlling connection and disconnection between the first battery 1 and the first terminal);
a second control switch (control switch t2, relay 13) controlling connection and disconnection between the second battery and the second terminal (Fig. 4 shows contact t2 of relay 13 controlling connection and disconnection between the second battery 2 and the second terminal); and  
17 / 214041C-000019-US an electronic control unit configured to turn on the first control switch and turn off the second control switch (microcomputer 32 as a switch control unit) to energize from the first switch means 18a) is operated in a first mode to drive the wiper motor at a first speed (col. 10 ll. 57-67: control signal wc output from the wiper ECU 24 is input to the relay control unit 34 and Fig. 9 shows when a voltage vd  is calculated by the power supply monitoring unit 33 and in step S23 if the difference vd is larger than the threshold value, thus no abnormal condition then the processing proceeds to S26, then 27 where the contact t1 is on and contact t2 is off), and configured to turn on the second control switch and turn off the first 5control switch to energize from the second battery to the second terminal when the wiper switch is operated into a second mode to drive the wiper motor at a second speed higher than the first speed (col. 11 ll.1-23: when the wc is set to a high level, therefore second mode and higher than the first speed, contact t1 in relay 5 is set to a non-conductive state, and the contact t2 in the relay 13 is set to a conductive state), wherein
 the electronic control unit is configured to 
monitor a potential corresponding to a potential of the first battery (Fig.12 S31: acquire battery voltage and Fig. 10 shows a battery sensor 42 for monitoring a potential of the first battery 1), and a potential corresponding to a potential to the second battery (Fig.12 S31: acquire battery voltage and Fig. 10 shows a battery sensor 43 for monitoring a potential of the second battery 2),
turn on the second control switch to energize from the second battery to the second terminal to drive the wiper motor when determining that a power failure occurs in the first battery while the wiper switch is operated in the first mode (Fig. 12 S32, S33, S35, S37: If first battery is abnormal, turn off contact t1 then turn on contact t2; whenever t2 is operated wiper switch is operated in second mode as t2 connects disconnects power supply from second battery to second terminal), and
10turn on the first control switch to energize from the first battery to the first terminal to drive the wiper motor when determining that a power failure occurs in the second battery while the wiper switch is operated in the second mode (Fig. 12 S35 Yes, S36 then S42: turn on contact t1; whenever t1 is operated wiper switch is operated in first mode as t1 connects disconnects power supply from first battery to first terminal). 
Yasunori doesn’t explicitly teach the wiper motor having the ground terminal. 
However, Kawamura teaches the wiper motor having the ground terminal (Fig. 2 shows motor M1 having the ground terminal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground terminal of Kawamura wiper motor into Yasunori’s wiper motor in order to have a zero volt reference point, along with positive and negative voltage such that the negative voltage terminal is at lower voltage than ground.

25 Regarding claim 2, Yasunori teaches:
The wiper drive circuit according to claim 1, wherein 
the first control switch is a first relay that includes a first switch provided19/214041C-000019-US between the first battery and the first terminal, and a first relay coil controlling on and off of the first switch relay 5 including a contact t1 and a coil and t1, relay 5 are provided between first battery 1 and first terminal), and 
the second control switch is a second relay that includes a second switch connected between the battery and the second terminal, and a second relay coil 5controlling on and off of the second switch (relay 13 including a contact t2 and a coil, and t2 and relay 13 are provided between second battery 2 and second terminal). 

Regarding claim 3, Yasunori doesn’t explicitly teach:
An off switch controlling connection and disconnection between the first terminal and the second terminal or the second terminal and a ground potential point, wherein
The electronic control unit is configured to stop energization from the first battery or the second battery to the wiper motor and turn on the off switch when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor.  25
However, Kawamura teaches:
An off switch (SW2) controlling connection and disconnection between the first terminal and the second terminal or the second terminal and a ground potential point (gate of SW2 connected to a brake circuit 2 as a control unit; [0029]: the brake switch SW2 switches between connection and disconnection with the help of the brake circuit, as electronic control circuit), wherein
The electronic control unit (brake circuit 2) is configured to stop energization from the first battery or the second battery to the wiper motor and turn on the off switch when the electric power from battery B1 through a control switch SW1).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the off switch and the control unit configured to turn on the off switch when the wiper switch is switched from the first mode or the second mode to an off mode to stop the wiper motor of Kawamura into the system of Yasunori in order to stop the wiper blade at a predetermined position of the windshield using the electronic switch to brake the motor  (see Kawamura para 0004).

Regarding claim 4, Yasunori teaches:
The wiper drive circuit according to claim 1, further comprising: 
a first input wiring connecting the electronic control unit and a point between the first battery and the first control switch (Fig. 4 shows a first input wiring connecting the electronic control unit and a point, next to mv, between the battery 1 and the first control switch 5); and  
20a second input wiring connecting the electronic control unit and a point between the second battery and the second control switch (Fig. 4 shows a second input wiring connected to a point, next to sv, between the battery 2 and the second control switch 13), wherein 
a diode provided on the first input wiring to restrict a sneak current from the electronic control unit to the first battery (col. 3 ll. 36-39: it is preferable that the current control means is constituted by a plurality of diodes, each having an anode connected to the storage batteries side, and having a cathode connected to the power source line side. Since current through a diode can only flow from the anode to the cathode, the current is restricted to the batteries and Fig. 14 col. 14-15: diode 104 keeps a current from flowing into the first battery from the second battery and the operation of the diode 104 and 105 can keep a current from flowing between the first battery and the second battery), and
a diode provided on the second input wiring to restrict a sneak current from the electronic control unit to the second battery (col. 3 ll. 36-39: it is preferable that the current control means is constituted by a plurality of diodes, each having an anode connected to the storage batteries side, and having a cathode connected to the power source line side. Since current through a diode can only flow from the anode to the cathode, the current is restricted to the batteries and Fig. 14 col. 14-15: diode 105 keeps a current from flowing into the second battery from the first battery and the operation of the diodes 104 and 105 can keep a current from flowing between the first battery and the second battery),
the electronic control unit is configured to acquire a first potential that is the potential of the first battery through the first input wiring and acquire a second potential that is the potential of the second battery through the second input wiring (Fig. 10 battery sensor 42 for monitoring the potential of first battery and battery sensor 43 for monitoring the potential of second battery).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/28/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846